Judgments, Supreme Court, New York County (Felice Shea, J.), rendered on or about October 25, 1996, convicting defendants, after a jury trial, of tampering with public records in the first degree, offering a false instrument for filing in the first degree and falsifying business records in the first degree (two counts), and sentencing Parson to four concurrent terms of 5 years probation and 300 hours community service, and sentencing Setteducato to four concurrent terms of 1 to 3 years, unanimously affirmed. The matter is remitted to Supreme Court, New York County for further proceedings pursuant to CPL 460.50 (5).
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the jury’s determinations concerning credibility. Defendants’ acquittals on certain counts did not undermine the sufficiency or weight of the evidence supporting the counts upon which they were convicted (see, People v Tucker, 55 NY2d 1, 7). We have considered and rejected defendants’ remaining arguments on this issue.
We perceive no abuse of sentencing discretion. Concur— Ellerin, P. J., Rosenberger, Nardelli, Mazzarelli and Andrias, JJ.